

116 S4007 IS: Women’s Economic Empowerment in Trade Act of 2020
U.S. Senate
2020-06-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 4007IN THE SENATE OF THE UNITED STATESJune 18, 2020Mr. Casey (for himself and Ms. Cortez Masto) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo amend the Trade Act of 1974 to modify the eligibility requirements for the Generalized System of Preferences to strengthen worker protections and to ensure that beneficiary developing countries afford equal rights and protection under the law, regardless of gender, and for other purposes.1.Short titleThis Act may be cited as the Women’s Economic Empowerment in Trade Act of 2020.2.Modification of eligibility requirements for Generalized System of Preferences(a)In generalSection 502 of the Trade Act of 1974 (19 U.S.C. 2462) is amended—(1)in subsection (b)(2)—(A)in subparagraph (G), by striking has not taken or is not taking steps to and inserting does not substantially;(B)by inserting after subparagraph (H) the following:(I)Such country does not substantially afford equal rights and protection under the law, regardless of gender, in the country (including in any designated zone in that country).(J)Such country engages in gross violations of internationally recognized human rights in that country (including any designated zone in that country).; and(C)in the flush text, by striking and (H) (to the extent described in section 507(6)(D)) and inserting (H) (to the extent described in section 507(6)(D)), and (I); and (2)in subsection (c)—(A)in paragraph (6)(B), by striking ; and and inserting a semicolon; and(B)by striking paragraph (7) and inserting the following: (7)the extent to which such country affords to workers in that country (including any designated zone in that country) internationally recognized worker rights; and(8)the extent to which such country affords equal rights and protection under the law, regardless of gender, in that country (including any designated zone in that country)..(b)Collection and dissemination of information on eligibility criteriaSection 502 of the Trade Act of 1974 (19 U.S.C. 2462) is amended by adding at the end the following: (g)Collection and dissemination of information on eligibility criteriaThe President shall—(1)collect, from the United States embassy in each country designated as a beneficiary developing country for purposes of this title, information on the extent to which the country meets the eligibility criteria described in subparagraphs (G), (H), and (I) of subsection (b)(2); and(2)publish on a publicly accessible internet website of the Office of the United States Trade Representative— (A)the information collected under paragraph (1); and(B)information on the process for filing a petition for the review of the eligibility of a country for designation as a beneficiary developing country.(h)Publication of determinations relating to petitions for reviewThe United States Trade Representative shall publish in the Federal Register a notice of, and the rationale for, any determination of the Trade Representative with respect to a petition for review of the eligibility of a country for designation as a beneficiary developing country, including a determination—(1)to accept or deny such a petition;(2)to continue to review the eligibility of the country; or(3)to withdraw, suspend, or limit the application of duty-free treatment under this title with respect to the country..(c)DefinitionsSection 507 of the Trade Act of 1974 (19 U.S.C. 2467) is amended—(1)in paragraph (4)—(A)in subparagraph (D), by striking ; and and inserting a semicolon; (B)in subparagraph (E), by striking the period at the end and inserting ; and; and(C)by adding at the end the following:(F)the elimination of all forms of discrimination with respect to occupation and employment; and (G)the elimination of all forms of violence and harassment in the world of work, including gender-based violence and harassment.; and(2)by adding at the end the following:(7)Equal rights and protection under the lawThe term equal rights and protection under the law refers to measures that provide the same rights, privileges, and protections to all citizens, including legal protections to ensure equal access and protections on the basis of gender regardless of marital status, including with respect to—(A)all internationally recognized worker rights; (B)mobility, including obtaining identification that allows for mobility; (C)employment conditions, including opportunities, remuneration including benefits and equal treatment and pay in respect of work of equal value and protections from dismissal and other adverse employment actions on the grounds of pregnancy; (D)access to financial services, including bank accounts, loans, mortgages, and credit; (E)assets, including property and inheritance rights; (F)access to education; (G)access to public institutions, including courts; (H)protections from violence and harassment, including gender-based violence and harassment; (I)marriage, divorce, and child custody; and (J)participation in all levels of government and nongovernmental organizations and associations concerned with the public and political life of the country..3.Supplemental review and reporting(a)Policy of the United StatesIt is the policy of the United States to support gender equality and worker rights by promoting legal reforms that address legal, structural, and social barriers that constrain the full and free economic participation of all workers in the global economy.(b)Review of compliance(1)In generalTitle V of the Trade Act of 1974 (19 U.S.C. 2461 et seq.) is amended by inserting after section 504 the following:504A.Review of compliance relating to internationally recognized worker rights and equal rights and protection under the law(a)In generalNot less frequently than annually, the United States Trade Representative and the Deputy Undersecretary of Labor for International Affairs, in consultation with the policy advisory committee on labor established under section 135(c)(1), shall jointly—(1)review the laws of each beneficiary developing country related to the compliance of the country with internationally recognized worker rights and the affording of equal rights and protection under the law, regardless of gender, in each of the categories described in subsection (b); (2)assess the legal rights and protections afforded in such counties and the extent to which the country continues to meet the eligibility criteria described in subparagraphs (G), (H), and (I) of section 502(b)(2); and(3)submit to Congress a report on the laws of and legal rights and protections afforded in such countries.(b)Categories describedThe categories described in this subsection are the following:(1)Internationally recognized worker rights. (2)Mobility. (3)Employment conditions, benefits and pay, including equal pay for equal work and removal of employment restrictions.(4)Entrepreneurship. (5)Assets, including property and inheritance rights. (6)Equal access to education. (7)Access to institutions. (8)Protections from violence and harassment, including gender-based violence and harassment. (9)Marriage, divorce, and child custody.(c)Failure To complyIf, in the report required by subsection (a) for 5 consecutive years, the Trade Representative and the Deputy Undersecretary, in consultation with the policy advisory committee on labor established under section 135(c)(1), determine that the laws of and legal rights and protections afforded in a beneficiary developing country fail to meet the eligibility criteria described in subparagraphs (G), (H), and (I) of section 502(b)(2), the benefits provided to that country under this title shall be reduced by such amount and in such manner as the Trade Representative considers appropriate.(d)MetricsThe Trade Representative and the Deputy Undersecretary shall establish metrics for the conduct of reviews and assessments under subsection (a). (e)Measurement of women's economic empowermentTo support the measurement of women’s economic empowerment, the Trade Representative shall encourage and support the reporting by beneficiary developing countries of sex-disaggregated economic and business data, including the gathering of information consistent with the United Nations Sustainable Development Goals, particularly the goals relating to gender equality and decent work..(2)Clerical amendmentThe table of contents for the Trade Act of 1974 is amended by inserting after the item relating to section 504 the following:Sec. 504A. Review of compliance relating to internationally recognized worker rights and equal rights and protection under the law..